Powell, J.
The verdict was not contrary to the evidence. The requests to charge, so far as pertinent and adjusted to the issues, were covered by the general charge; and there was no error in refusing to give in charge the requests which were not pertinent and adjusted to the issues.

Judgment affirmed.

Action for damages, from city court of Floyd county — Judge Hamilton. January 30, 1906.
Submitted February 11,
Decided .February 13, 1907.
F. W. Copeland, for plaintiff in error. Barry Wright, contra.